DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered. Claims 19 and 31-44 are pending with claims 1-19 and 20-30 cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 19, on page 3, line 6: “the seal” has been changed to –a seal--. 


Response to Arguments
Applicant’s arguments, see Remarks page 12, filed 06/08/2022, with respect to claims 2, 4 and 11-14 have been fully considered and are persuasive.  The cancellation  of claims 2, 4 and 11-14 has rendered the objections moot.
Applicant’s arguments, see Remarks pages 12-14, filed 06/08/2022, with respect to claim 19 have been fully considered and are persuasive.  The rejection of claim 19 has been withdrawn. 
Allowable Subject Matter
Claims 19 and 30-44 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A vacuum adiabatic body comprising: a first plate; a second plate; a vacuum space…a conductive resistance sheet… the conductive resistance sheet being disposed to be connected with the first plate; and a side frame provided between the first plate and the second plate to form a gap that extends in the first direction between the second plate and the first plate, the side frame being connected with the conductive resistance sheet, wherein the conductive resistance sheet includes: a mounting portion on the first plate such that the mounting portion is spaced apart from the vacuum space in the first direction and a portion of the first plate is between the vacuum space and the mounting portion; and a curved portion that extends from the mounting portion into the vacuum space,… wherein the curved portion includes: a first curved part to extend toward the second plate, the first curved part including a left portion, a right portion, and a middle portion between the left portion and the right portion, wherein the middle portion of the first curved part  does not face the side frame but faces the second plate, and a second curved part to extend from the first curved part to the mounting portion, and wherein the second curved part surrounds an edge of the first plate” recited in claim 19; “A vacuum adiabatic body comprising: a first plate; a second plate; a vacuum space… a side frame… a conductive resistance sheet configured to reduce heat transfer between the second plate and the first plate, one end of the conductive resistance sheet being disposed to be connected with the first plate, and the other end of the conductive resistance sheet being disposed to be connected with the side frame; wherein the conductive resistance sheet includes: a mounting portion on the first plate and the side frame, respectively, wherein the mounting portion is spaced apart from the vacuum space in the first direction and a portion of the first plate is between the vacuum space and the mounting portion; and a curved portion that extends from the mounting portion into the vacuum space, wherein the curved portion includes: a first curved part to be depressed into the vacuum space, the first curved part being disposed between the first plate and the side frame; and a second curved part to extend from the first curved part to the mounting portion, the second curved part being disposed at the first plate and the side frame, respectively” recited in claim 31; “A vacuum adiabatic body comprising: a first plate; a second plate; a vacuum space…a conductive resistance sheet configured to reduce heat transfer between the second plate and the first plate, the conductive resistance sheet being disposed to be connected with the first plate; wherein the conductive resistance sheet includes: a mounting portion on the first plate such that the mounting portion is spaced apart from the vacuum space in the first direction and a portion of the first plate is between the vacuum space and the mounting portion; and a curved portion that extends from the mounting portion into the vacuum space, wherein the curved portion includes: a first curved part to extend toward the vacuum space; and a second curved part to extend from the first curved part to the mounting portion, wherein the first plate has an edge to be rounded or chamfered to correspond to a shape in which the second curved part is curved, and wherein the second curved part is disposed to surround the edge of the first plate” recited in claim 39; “A vacuum adiabatic body comprising: a first plate; a second plate; a vacuum space… a side frame…a conductive resistance sheet configured to reduce heat transfer between the second plate and the first plate, the conductive resistance sheet being disposed to be connected with the side frame; wherein the conductive resistance sheet includes: a mounting portion on the first plate such that the mounting portion is spaced apart from the vacuum space in the first direction and a portion of the first plate is between the vacuum space and the mounting portion; and a curved portion that extends from the mounting portion into the vacuum space, wherein the curved portion includes: a first curved part to be depressed toward the vacuum space; and a second curved part to extend from the first curved part to the mounting portion, wherein the side frame has an edge to be rounded or chamfered to correspond to a shape in which the second curved part is curved, and wherein the second curved part is disposed to surround the edge of the side frame” recited in claim 40; “A vacuum adiabatic body comprising: a first plate; a second plate; a vacuum space…a conductive resistance sheet…the conductive resistance sheet being disposed to be connected with the first plate; wherein the conductive resistance sheet includes: a mounting portion on the first plate such that the mounting portion is spaced apart from the vacuum space in the first direction and a portion of the first plate is between the vacuum space and the mounting portion; and a curved portion that extends from the mounting portion into the vacuum space, wherein the curved portion includes: a first curved part to be depressed in the first direction into the vacuum space; and a second curved part to extend from the first curved part to the mounting portion, wherein a boundary part between the first curved part and the second curved part has a curvature of 0, and wherein when R2 denotes a curvature of the second curved part, and t2 denotes a vertical distance from the mounting portion to the boundary part between the first curved part and the second curved part, R2>t2/10 is satisfied” recited in claim 41; “A vacuum adiabatic body comprising: a first plate; a second plate; a vacuum space…a conductive resistance sheet configured to reduce heat transfer between the second plate and the first plate, the conductive resistance sheet being disposed to be connected with the first plate; wherein the conductive resistance sheet includes: a mounting portion on the first plate such that the mounting portion is spaced apart from the vacuum space in the first direction and a portion of the first plate is between the vacuum space and the mounting portion; and a curved portion that extends from the mounting portion into the vacuum space, wherein the curved portion includes: a first curved part to be depressed in the first direction into the vacuum space; and a second curved part to extend from the first curved part to the mounting portion, wherein the conductive resistance sheet is spaced apart from the second plate in the first direction” recited in claim 43.
The closest prior art of record (Snell—US 1,845,353) discloses a vacuum adiabatic body with many of the limitations claimed, but not including the combination of at least the conductive resistance sheet having a mounting portion and curved parts in the arrangement as claimed. Although it is well known to provide a conductive resistance sheet with a curved part (Jung et al.—US 2012/0104923), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the vacuum adiabatic body including the combination of technical features as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 19, 31, 39, 40, 41 and 42.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763